        Case 9:20-cv-00002-DLC Document 32 Filed 04/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 MICHAEL COREY RONCA and                            CV 20–02–M–DLC
 IRINA CAITLYN RONCA,

                        Plaintiffs,
                                                         ORDER
        vs.

 RANCH FOR KIDS PROJECT, INC.,
 THE RANCH FOR KIDS, INC., DEEP
 SPRINGS LIMITED LIABILITY
 COMPANY, PINKHAM CREEK
 RANCH, LLC, WILLIAM JOHN
 SUTLEY, DANIEL WILLIAM
 SUTLEY, JOYCE ELAINE STERKEL,
 MELISSA D. FELLERS, MIKHAIL
 VOLSKY, ANGELA KRAUSE-
 PECORA, DOES 1-10,

                         Defendants.


      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 31),

      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE, each

party to bear their own costs and fees.

      DATED this 15th day of April, 2021.
